         Case 2:17-cv-00495-JD Document 370 Filed 03/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,                               CIVIL ACTION
      Plaintiff,

              v.

BRIDGER LOGISTICS, LLC,                                    NO. 17-495
JULIO RIOS,
JEREMY GAMBOA,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P.,
BRIDGER ADMINISTRATIVE
SERVICES II, LLC,
BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC,
BRIDGER REAL PROPERTY, LLC,
BRIDGER STORAGE, LLC,
BRIDGER SWAN RANCH, LLC,
BRIDGER TERMINALS, LLC,
BRIDGER TRANSPORTATION, LLC,
BRIDGER ENERGY, LLC,
BRIDGER LEASING, LLC,
BRIDGER LAKE, LLC,
J.J. LIBERTY, LLC, and
J.J. ADDISON PARTNER, LLC,
         Defendants,

                                          ORDER

       AND NOW, this 27th day of March, 2020, IT IS ORDERED that this Court’s Order

dated March 3, 2020 appointing liaison counsel is AMENDED by substituting Steven J. Barber,

Esq. for Filiberto Agusti, Esq. as liaison counsel for plaintiff, Eddystone Rail Company, LLC.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
